Gen. 111]                                                       111

                           COUNTIES
COMMISSIONER COUNTY POWERS – WHETHER COMMISSIONER
   COUNTIES MAY PROVIDE FOR A DIFFERENT DEFINITION
   OF “NEWSPAPER” THAN PROVIDED IN SECTION 1-113 OF
   THE GENERAL PROVISIONS ARTICLE – WHETHER A
   CHANGE IN THE DEFINITION OF “NEWSPAPER” WOULD BE
   AN “ADMINISTRATIVE ACT” THAT COULD BE TAKEN
   WITHOUT A PUBLIC HEARING

                        November 5, 2021
The Honorable James Randy Guy
President, Board of County Commissioners of St. Mary’s County
     On behalf of the Board of County Commissioners of St.
Mary’s County, you requested our opinion on two questions
concerning the County Commissioners’ power to define the terms
“newspaper” and “newspaper in general circulation.” First, you
ask whether the County Commissioners may adopt a definition of
those terms that is less restrictive than the definition in Md. Code
Ann., Gen. Prov. (“GP”) § 1-113, which applies, “[u]nless
otherwise provided,” to any “law, resolution, or court order,
judgment, or decree that refers to publishing a legal advertisement
or legal notice.” Second, assuming the County Commissioners
may adopt a different definition of “newspaper” and “newspaper in
general circulation,” you ask whether that redefinition would be an
“administrative act” that the County Commissioners may take
without holding a public hearing under Md. Code Ann., Local
Gov’t (“LG”) § 9-105.

      As to your first question, we read GP § 1-113 to be exactly
what it appears to be—a default definition of two terms that often
appear in Maryland’s general and local laws. Although the
definition in GP § 1-113 applies “[u]nless otherwise provided,”
we do not read that phrase as delegating power to local
governments. Rather, the phrase merely recognizes a general
principle applicable to statutory definitions—that a particular law
may supplant a general definition with its own, specific definition.
Section 1-113’s definition therefore applies to a law that uses the
term “newspaper” or “newspaper in general circulation” “[u]nless
otherwise provided” in that law itself, which in turn means that a
legislative body can change the default definition only if it has
power to amend that other law. We also do not read § 9-107 of the
Local Government Article—which grants St. Mary’s County the
112                                                  [106 Op. Att’y

authority to “provide for advertising, printing, and publishing
of . . . laws, ordinances, resolutions, or regulations adopted by the
county”—as authorizing the County to amend requirements on
advertising in “newspapers” that are imposed by State law,
including the criteria in GP § 1-113.

      On that understanding, the St. Mary’s County Commissioners
may not redefine “newspaper” and “newspaper in general
circulation” for purposes of laws that the General Assembly has
enacted, including both public general and public local laws,
because commissioner counties lack the authority to amend the
General Assembly’s enactments. The County Commissioners may
generally redefine those terms for purposes of local ordinances that
the commissioners themselves have enacted. Even then, however,
if the local ordinance is based on a State enabling statute that
mandates notice in a “newspaper” or “newspaper in general
circulation,” the ordinance must conform to the enabling statute,
and thus must follow the definition in GP § 1-113 unless the
particular enabling statute provides otherwise. In other words, if
the St. Mary’s County Commissioners wish to change the
definition of “newspaper” or “newspaper in general circulation” in
a statute enacted by the General Assembly, they must seek action
from the General Assembly.

      As to your second question, we conclude that a legislative act,
such as amending an ordinance, cannot be an “administrative act”
within the meaning of LG § 9-105. Because the definition of
“newspaper” in GP § 1-113 is incorporated into ordinances unless
the ordinance “otherwise provide[s],” a change to the definition of
“newspaper” in a local ordinance would constitute an amendment
to that ordinance and would therefore be a legislative act subject to
the public-hearing requirement.

                                I
                           Background

A.    Commissioner Counties
      Maryland has three forms of county government: “charter
home rule” counties are governed by Article XI-A of the
Constitution, “code home rule” counties are governed by Article
XI-F, and counties that have not chosen to adopt either form of
home rule are “commissioner counties,” governed by Article VII.
St. Mary’s County is among the counties that have chosen to retain
the traditional “commissioner county” form of government. As the
name indicates, a commissioner county is governed by an elected
Gen. 111]                                                       113

Board of County Commissioners, which has both legislative and
executive authority. E.g., County Comm’rs for Carroll County v.
Forty West Builders, Inc., 178 Md. App. 328, 338-39 (2008).
      In non–home rule counties, the powers and duties of the
county commissioners “shall be such as now are or may be
hereafter prescribed by law,” i.e., by the General Assembly. Md.
Const., Art. VII, § 2. The county commissioners may exercise only
those powers that the General Assembly has expressly granted by
statute, along with any implied powers that are necessary to carry
out their express powers. E.g., 89 Opinions of the Attorney General
48, 49 (2004). Statutory grants of power to commissioner counties
are strictly construed. E.g., 89 Opinions of the Attorney General at
50.

        The General Assembly has delegated a range of powers to
the St. Mary’s County Commissioners. These include the power to
impose and collect a property tax, LG § 16-109; the power to define
violations punishable as misdemeanors or civil infractions, id.
§ 12-804; the power to adopt a zoning code, Md. Code Ann., Land
Use (“LU”) §§ 4-102, 4-103; and authority over roads in the
county, LG § 12-503; St. Mary’s County Code, ch. 109. As is
especially relevant here, the County Commissioners also have the
power to “provide for advertising, printing, and publishing of . . .
laws, ordinances, resolutions, or regulations adopted by the
county.” LG § 9-107(c).

      But because St. Mary’s County is a commissioner county, the
General Assembly retains plenary authority and may regulate the
county “in virtually any manner it sees fit.” 76 Opinions of the
Attorney General 137, 137 (1991) (quoting 62 Opinions of the
Attorney General 275, 279 (1977)). In addition to enacting “public
general laws” applicable to the entire State or to multiple
commissioner counties, the General Assembly may enact “public
local laws” applicable to a single commissioner county. See, e.g.,
Cole v. Secretary of State, 249 Md. 425, 428-29 (1968); see also
GP § 1-206 (noting that a public local law enacted by the General
Assembly takes precedence over a public general law in the event
of a conflict). Public local laws are usually codified in the county
code rather than the Maryland Code. See St. Mary’s County Code,
Div. 1. The County Commissioners, in turn, may enact ordinances
to carry out properly delegated powers and to “implement and
facilitate and insure the proper execution” of public general laws
and public local laws enacted by the General Assembly. See Scull
v. Montgomery Citizens League, 249 Md. 271, 281-82 (1968). But
114                                                 [106 Op. Att’y

a public general or public local law enacted by the General
Assembly prevails over a local ordinance in the event of a conflict,
because “County Commissioners may only perform acts expressly
or impliedly permitted or conferred on them by the General
Assembly.” 43 Opinions of the Attorney General 138, 138 (1958).

B.    Notice by Newspaper Publication
     When delegating powers to counties, the General Assembly
often prescribes procedures for the exercise of those powers. One
common requirement is that before exercising a particular power,
a county must publish notice of its proposed action in a
“newspaper” or “newspaper in general circulation.” For instance,
the St. Mary’s County Commissioners must annually hold public
hearings on the proposed county budget and must publish notice of
those hearings in one or more “newspapers of general circulation.”
St. Mary’s County Code § 27-5. The County Commissioners must
also publish newspaper notice before enacting ordinances in the
exercise of certain delegated powers. LG § 9-105(c)(2). Some
ordinances adopted by the County Commissioners themselves also
contain newspaper notice requirements. For example, the St.
Mary’s County Zoning Ordinance requires notice in a “newspaper
of general circulation” of a public hearing on any proposed
amendments to the zoning ordinance. St. Mary’s County Zoning
Ord. § 21.3.1.
    Section 1-113 of the General Provisions Article defines
“newspaper” and “newspaper in general circulation” as follows:
          Unless otherwise provided, in a law,
          resolution, or court order, judgment, or decree
          that refers to publishing a legal advertisement
          or legal notice, words such as “newspaper” or
          “newspaper in general circulation” mean a
          publication that:
          (1) has at least four pages;
          (2) habitually contains news items, reports of
              current events, editorial comments,
              advertising matter, and other
              miscellaneous information that is of
              public interest and is found generally in
              an ordinary newspaper;
          (3) has been published and distributed, by
              sale, from an established place of
              business at least once a week for 6
Gen. 111]                                                         115

                months or more before publication of the
                advertisement or notice;
            (4) has general circulation throughout the
                community where the publication is
                published; and
            (5) qualifies for Periodicals rates for mailing
                through the United States Postal Service.
GP § 1-113(a). 1
      Governments have traditionally used newspapers to give
formal public notice of their activities, especially activities that
could affect private rights. See Lauren A. Rieders, Old Principles,
New Technology, and the Future of Notice in Newspapers, 38
Hofstra L. Rev. 1009, 1010 (2010). Maryland, in particular, has a
long history of newspaper notice requirements. In 1784, for
example, the General Assembly directed the Baltimore Town
Commissioners to hold a public hearing on a local matter but only
after “giving twenty days[’] notice in the Baltimore news-papers.”
1784 Md. Laws, ch. 46. The early nineteenth century saw the
General Assembly adopt more general laws providing for
newspaper notice. See, e.g., 1805 Md. Laws, ch. 110 (newspaper
notice of insolvency petitions). The Constitution of 1867, as
originally ratified, contained a variety of newspaper notice
requirements. Md. Const. (1867) Art. II, § 20 (applications for
pardons); Art. VI, § 4 (cash balances in the Treasury); Art. XIV,
§ 1 (constitutional amendments).
      Over time, the General Assembly began to impose newspaper
notice requirements on the counties as well, including St. Mary’s,
see, e.g., 1904 Md. Laws, ch. 401 (real estate tax sales); 1912 Md.
Laws, ch. 209 (sale of surplus road construction equipment), but
the Legislature also tightly controlled counties’ spending on
newspaper advertising, see, e.g., 1878 Md. Laws, ch. 290
(authorizing St. Mary’s County to spend up to $700 per year on
newspaper publication).
     One recurring problem, both in Maryland and elsewhere, was
how to define a “newspaper” or “newspaper in general circulation”
given the many print publications available at the time. See Dale
R. Agthe, Annotation, What Constitutes Newspaper of “General

  1
   As discussed further below, a different definition applies in Prince
George’s County. GP § 1-113(b).
116                                                  [106 Op. Att’y

Circulation” Within Meaning of State Statutes, 24 A.L.R.4th 822
(1983). The stakes could be high: in 1919, Baltimore City’s new
home rule charter was unsuccessfully challenged on the ground that
the newspapers where it was published before the election were not
newspapers of general circulation. Williams v. Broening, 135 Md.
226, 229 (1919).
     In 1941, therefore, the General Assembly enacted the
predecessor of today’s GP § 1-113, entitled “an Act . . . defining
the publications in which legal notices and legal advertising shall
be inserted.” 1941 Md. Laws, ch. 905. The act added a new section
to the Code—Article 76, § 8—which provided that “[a]s used in
any law, ordinance, resolution, decree, or order of court, the term
‘paper,’ ‘newspaper,’ ‘newspaper in general circulation,’
‘newspaper devoted to the dissemination of general news,’ or terms
of similar import, shall be defined as a publication having the
following requirements,” and then listed the five criteria of today’s
GP § 1-113, which have not changed in substance.
     In 1984, as part of the code revision process that created the
State Government Article, the definition of “newspaper” was
moved to Section 28 of Article 1 (“Rules of Interpretation”). 1984
Md. Laws, ch. 284, § 9. The introductory clause was edited to read:

          In a law, resolution, or court order or decree
          that refers to publishing a legal advertisement
          or legal notice, words such as ‘paper’,
          ‘newspaper’,      ‘newspaper       in    general
          circulation’, or ‘newspaper devoted to the
          dissemination of general news’ mean, unless
          otherwise provided, a publication that . . . .
Id. The same five criteria followed. Id. The Revisor’s Note
indicated that these changes were not intended to substantively
alter the statute’s meaning. Id. (Revisor’s Note to Art. 1, § 28).
The Revisor’s Note also explained that “the phrase ‘unless
otherwise provided’ is added to note generally that, e.g., the law
that requires publication may expressly define ‘newspaper’ to have
another meaning.” Id.
     The only substantive change came in 2001, when the General
Assembly provided an alternative definition of “newspaper in
general circulation” for purposes of public general laws in Prince
Gen. 111]                                                           117

George’s County. 2 2001 Md. Laws, ch. 709. While that legislation
was pending, our Office advised a member of the House of
Delegates that because Prince George’s County is a charter home
rule county, an act of the General Assembly would be necessary
only to change the definition of “newspaper” for purposes of public
general law, and not for purposes of public local law or local
ordinances. Letter from Robert A. Zarnoch, Counsel to the General
Assembly, to Del. Obie Patterson (Mar. 14, 2001) (“Patterson
Letter”). The advice letter reasoned that the statutory definition of
“newspaper in general circulation” “does not preempt this area of
the law” because it “state[s] a rule of construction ‘unless otherwise
provided,’” and that “implicit in the express powers of the charter
counties to legislate is the authority to specify notice rules
governing the administration of its own ordinances.” Id. at 1-2.

      Finally, in 2014, as part of the code revision process that
created the General Provisions Article, the General Assembly
transferred the definition to its current location at GP § 1-113, and
adopted its current wording as set forth above. 2014 Md. Laws, ch.
94, § 2. The introductory clause was revised somewhat, including
by moving the phrase “unless otherwise provided” to the
beginning, but the changes were again intended as non-substantive.
Id. § 4.

                                 II
                               Analysis

     You have explained that the St. Mary’s County
Commissioners wish to adopt a definition of “newspaper” that
would omit the requirement in GP § 1-113(a)(3) that a newspaper
be distributed “by sale,” such that St. Mary’s County would be able

  2
    Specifically, Chapter 709 of 2001 added what is now GP § 1-113(b),
which reads: “Subject to subsection (a) of this section and for purposes
of the public general laws of the State, in Prince George’s County,
‘newspaper in general circulation’ includes a newspaper that: (1) is
designated by the County Council as a newspaper of record; or (2)(i)
qualifies under subsection (a) of this section with respect to Prince
George’s County; and (ii) is published by a small business as defined in
§ 14-201 of the State Finance and Procurement Article.” It is our
understanding that, soon after its enactment, subsection (b) was
challenged in circuit court as a violation of the dormant Commerce
Clause of the United States Constitution.             See News World
Communications, Inc. v. James, Case No. CAL 01-20482 (Prince
George’s Cir. Ct.). Because subsection (b) is not at issue here, however,
we need not address its constitutionality.
118                                                     [106 Op. Att’y

to publish notices in a free newspaper. With that background, we
turn to your questions: (1) whether St. Mary’s County may adopt
its own definition of “newspaper” and “newspaper in general
circulation” for local purposes, and (2) if so, whether the County
Commissioners may do so without holding a public hearing.

      Because commissioner counties’ powers derive entirely from
statute, see 89 Opinions of the Attorney General at 49, the answer
to both of your questions is a matter of statutory interpretation.
“The cardinal rule of statutory interpretation is to ascertain and
effectuate the real and actual intent of the Legislature.” Lockshin
v. Semsker, 412 Md. 257, 274 (2010). In ascertaining legislative
intent, Maryland courts “look first to the language of the statute,
giving it its natural and ordinary meaning.” Sabisch v. Moyer, 466
Md. 327, 350 (2019). However, especially when the language of
the statute is not clear, courts will also consider other “external
manifestations” of legislative intent, including the statute’s context,
legislative history, and “other material that fairly bears on the
fundamental issue of legislative purpose or goal.” Kaczorowski v.
Mayor & City Council of Baltimore, 309 Md. 505, 515 (1987).
Where multiple statutes deal with the same subject, we will attempt
to harmonize them to the greatest extent possible. Government
Emps. Ins. Co. v. Insurance Comm’r, 332 Md. 124, 132 (1993).

A.       Local Definition of “Newspaper” and “Newspaper in
         General Circulation”

      Your first question requires us to consider the relationship
between GP § 1-113—the General Assembly’s definition of
“newspaper” and “newspaper in general circulation”—and the
delegated powers of St. Mary’s County, a commissioner county
without home rule. We begin by considering whether St. Mary’s
County may redefine “newspaper” and “newspaper in general
circulation” for purposes of statutes enacted by the General
Assembly, including public general laws and public local laws. We
then examine whether the County Commissioners may redefine
those terms for purposes of local ordinances. 3 As we will explain,
neither GP § 1-113 nor LG § 9-107—which delegates to counties
the power to “provide for advertising, printing, and publishing” of
certain materials—authorizes St. Mary’s County to amend the
General Assembly’s enactments, including the statutory definition
of “newspaper” incorporated into those enactments. The County
     3
     For the sake of conciseness, in the remainder of this opinion we will
primarily refer to the word “newspaper,” but the same analysis applies
to the phrase “newspaper in general circulation” or any other similar
phrases intended to be covered by the definition in GP § 1-113.
Gen. 111]                                                         119

Commissioners may, however, adopt a definition of “newspaper”
in local ordinances that departs from GP § 1-113’s default, unless
the local ordinance’s publication requirement implements a State
statute that itself requires publication in a “newspaper.”
     1.     Local Authority to Redefine “Newspaper” for
            Purposes of State Laws
      We first consider whether St. Mary’s County may redefine the
term “newspaper” for purposes of laws enacted by the General
Assembly. Section 1-113 of the General Provisions Article states
that, “[u]nless otherwise provided,” it governs any “law, resolution,
or court order, judgment, or decree that refers to publishing a legal
advertisement or legal notice.” GP § 1-113(a) (emphasis added).
Both public general laws and public local laws are therefore clearly
within GP § 1-113’s scope.
      So what effect does GP § 1-113 have on those public general
and public local laws that use the word “newspaper”? A statutory
definition like GP § 1-113 is generally understood as establishing
the default meaning of a term. That is, although the statutory
definition ordinarily controls the meaning of the term, a specific
law—even one within the scope of the definitional statute—may
contain its own definition of the same term that is intended to
control in that specific context. See, e.g., McDonald v. State, 141
Md. App. 371, 378-79 (2001) (“The language of [a] specific section
prevails over the definition . . . in [a] general definitions
section[.]”); cf. Bostetter v. Fahrney-Keedy Mem’l Home for the
Aged, Inc., 20 Md. App. 234, 241-42 (1974) (standing for the
similar principle that the default statutory definition of a term might
not apply to a specific statute when the context of that specific
statute and other indicia of legislative intent suggest that the term
was intended to have a different meaning); 105 Opinions of the
Attorney General 3, 28 (2020).
      But the “default” status of the definition in GP § 1-113 does
not mean local governments have carte blanche to ignore that
definition when the word “newspaper” appears in a State statute.
A statutory definition, when it does apply, is more than a mere
interpretative suggestion; it is part of the law. So when a law uses
a statutorily defined term, and no legislative intent to adopt a
different definition can be discerned from that law, see Bostetter,
20 Md. App. at 241-42, the statutory definition applies and is
effectively incorporated by reference; it controls the scope of the
law and binds anyone subject to the law. See, e.g., Bryant v. State,
120                                                        [106 Op. Att’y

393 Md. 196, 206 (2006); F.D.R. Srour P’ship v. Montgomery
County, 179 Md. App. 109, 129-30 (2008); Gambo v. Bank of Md.,
102 Md. App. 166, 175, 184 (1994); see also, e.g., National
Farmers Union Prop. & Cas. Co. v. Estate of Mosher, 22 P.3d 531,
533 (Colo. Ct. App. 2000) (“To ignore a definition section is to
refuse to give legal effect to a part of the statutory law of the
state.”); 2A Norman J. Singer & Shambie Singer, Sutherland
Statutory Construction § 47:7 (7th ed. 2020) (explaining that a
legislature in enacting a statutory definition “exercises its
legislative power”). 4
      A statutory definition such as GP § 1-113’s definition of
“newspaper” thus governs “[u]nless otherwise provided” in the law
that uses the defined term. So, for example, in a statute enacted by
the General Assembly requiring publication of notice in a
“newspaper,” such as LG § 9-105(c)(2) (a public general law) or
Section 27-5 of the St. Mary’s County Code (a public local law),
we look only to the General Assembly’s enactment to determine
whether it has overridden the default definition in GP § 1-113. See
1984 Md. Laws, ch. 284, § 9 (Revisor’s Note to Art. 1, § 28). And
because statutory definitions are part of the law, a legislative body
cannot adopt a conflicting definition for purposes of a particular
law unless it has power to amend that law, i.e., the law that uses the
defined term. 5 This means, as our Office has previously advised,
that a home rule county cannot change the definition of a term as it
is used in public general law. See Patterson Letter, supra, at 1. It
also means, as relevant here, that a commissioner county cannot
change a definition in any law enacted by the General Assembly,
including a public local law, because the County Commissioners
lack power to amend the General Assembly’s enactments. See 43
Opinions of the Attorney General 138, 138 (1958) (“Such powers
as [commissioner counties] have are all delegated and may be
changed or added to only by the Legislature.”).
   4
     To be clear, the definition itself is also subject to ordinary principles
of statutory interpretation, including consideration in light of context.
See Maguire v. State, 192 Md. 615, 623-24 (1949).
   5
     Administrative agencies are sometimes delegated power to define
terms in a statute. See Maryland Pennysaver Grp., Inc. v. Comptroller,
323 Md. 697, 708 (1991). Even in such cases, however, the agency’s
definition cannot contradict the statute. See, e.g., Fogle v. H & G
Restaurant, Inc., 337 Md. 441, 453 (1995) (“Agency regulations must be
consistent with the letter and the spirit of the law under which the agency
acts.”). Nor will courts defer to an agency’s regulation interpreting a
statute if the agency’s interpretation conflicts with the unambiguous
terms of the statute. See, e.g., United Parcel Serv., Inc. v. Comptroller,
69 Md. App. 458, 472-73 (1986).
Gen. 111]                                                             121

      GP § 1-113’s qualifying phrase “[u]nless otherwise provided”
aligns with that understanding. That phrase, which was added to
the statute during a non-substantive code revision more than forty
years after its enactment, is best understood as merely recognizing
this general principle of statutory interpretation—that a specific
statute may override a general statutory definition—and not as
delegating new authority to commissioner counties to amend the
General Assembly’s enactments. See Comptroller v. Blanton, 390
Md. 528, 538-39 (2006) (changes to statutory wording in code
revision are presumptively non-substantive); 1984 Md. Laws, ch.
284, § 9 (Revisor’s Note to Art. 1, § 28) (explaining that “the
phrase ‘unless otherwise provided’ is added to note generally that,
e.g., the law that requires publication may expressly define
‘newspaper’ to have another meaning” (emphasis added)). GP § 1-
113 no more authorizes commissioner counties to redefine
“newspaper” in statutes enacted by the General Assembly than it
authorizes them to delete a statutory “newspaper” publication
requirement altogether.
      But that conclusion does not end our analysis, even as to State
statutes; we must also consider whether LG § 9-107 delegates
authority that GP § 1-113 does not. As noted above, that statute
grants the St. Mary’s County Commissioners authority to “provide
for advertising, printing, and publishing of . . . laws, ordinances,
resolutions, or regulations adopted by the county.” LG § 9-107(c). 6
The question, then, is whether LG § 9-107(c) grants the St. Mary’s
County Commissioners greater power over newspaper notice
requirements than they would otherwise have, including the power
to relax notice requirements imposed by the General Assembly.
       Because the statute does not further specify what it means to
“provide for” advertising and printing, we examine its context and
history. The General Assembly enacted the predecessor of LG § 9-
107 in 1947, as part of a new code of delegated powers for the
commissioner counties. 1947 Md. Laws, ch. 730; see Md.
Legislative Council, Report to the General Assembly of 1945, pt.
II, at 37-38; id. pt. III, at 148-50. 7 One reason for Chapter 730’s
  6
     As we will explain later in Part II.B of our opinion, although the
statute’s text refers only to particular categories of publication, the
provision is best read as also extending to other categories of publication
that are not explicitly enumerated, including newspaper notices.
   7
     Numerous counties, including St. Mary’s County, were originally
excluded from Chapter 730’s grant of powers. 1947 Md. Laws, ch. 730,
§ 1. These exclusions were gradually eliminated, including for St.
Mary’s County in 1965. 1965 Md. Laws, ch. 228.
122                                                   [106 Op. Att’y

enactment was that counties, fearing strict application of the rule
that all expenditures by the county commissioners require
legislative authorization, would request at each session a large
volume of bills authorizing expenditures for particular purposes.
Md. Legislative Council, The Problem of Local Legislation in
Maryland 8 (1940); see Peter v. Prettyman, 62 Md. 566, 571, 576-
77 (1884) (holding Montgomery County Commissioners could not
pay Clerk of the Circuit Court for preparing an index of real
property instruments without legislative authorization). Chapter
730 therefore delegated to the counties the authority to provide for
matters of recurring expenditure, see The Problem of Local
Legislation, supra, at 8, such as newspaper notices, 1947 Md.
Laws, ch. 730 (enacting Art. 25, § 2A(j)).
      But nothing in the text, context, or history of what would
become LG § 9-107(c) indicates that the General Assembly meant
to grant counties authority to alter or relax procedural limitations it
had imposed on other powers delegated to the counties, such as a
requirement that notice of certain actions be published in a
“newspaper” as defined by GP § 1-113. Indeed, we have at least
three reasons to doubt such a delegation occurred.
      First, a statute enabling commissioner counties to relax or
repeal statutorily prescribed procedural limitations on their own
powers—such as the requirement that the county give notice of
certain actions in a newspaper satisfying all of GP § 1-113’s
criteria—could raise constitutional concerns. Only the General
Assembly can increase the powers of the commissioner counties.
See Md. Const., Art. VII, § 2; 43 Opinions of the Attorney General
at 138. And only home rule counties have express constitutional
authority to amend public local laws the Legislature has enacted,
while no local government has express constitutional authority to
amend public general laws. See Md. Const., Art. XI-A, § 3; Art.
XI-F, § 3. A statute authorizing commissioner counties to delete
procedural restrictions in their own enabling legislation would raise
questions under both of those principles. When possible, we avoid
interpreting statutes in a manner that calls their constitutionality
into doubt. See, e.g., G. Heileman Brewing Co. v. Stroh Brewery
Co., 308 Md. 746, 763 (1987).
      Second, interpreting LG § 9-107 as authorizing commissioner
counties to alter procedural requirements the General Assembly
has imposed on the counties’ own powers would also run afoul of
the rule that the delegated powers of commissioner counties should
be strictly construed. See 89 Opinions of the Attorney General at
50; cf. 76 Opinions of the Attorney General at 140-41 (concluding
that the power to impose civil remedies, as a power not normally
Gen. 111]                                                       123

delegated to commissioner counties, would not be implied in the
absence of an express grant from the Legislature); 43 Opinions of
the Attorney General at 138-39 (same for power to impose
penalties).
      Third, Chapter 730, when read as a whole, suggests an overall
intent to preserve the fundamentals of the relationship between the
State and commissioner counties—allowing such counties to adopt
and amend ordinances implementing public general and public
local laws while still requiring them to comply in full with the
requirements of the enabling laws themselves. See Md. Legislative
Council, Local Government: A Comparative Study 55 (1944)
(explaining that the legislative proposal that became Chapter 730
“would introduce nothing unusual or novel into county
government” and that the powers it would confer “already are
conferred upon many counties in Maryland”). Indeed, no other
provision of Chapter 730 appears to delegate power to loosen legal
requirements imposed by the Legislature; on the contrary, several
of the provisions of Chapter 730 were expressly subjected to
existing public local law. Subsection (c), for example, empowered
counties “[t]o grant franchises as provided under existing Public
General or Public Local Laws,” and subsection (d) authorized them
“[t]o provide for the appointment and removal of all county officers
and employees except those whose appointment or election is
provided for by the Constitution or Public General or Public Local
Laws.” 1947 Md. Laws, ch. 730. For those reasons, we do not read
LG § 9-107 as delegating power to local jurisdictions to define
“newspaper” differently from GP § 1-113 for purposes of State
statutes that follow the default definition.
      In sum, then, when a public general or public local law
enacted by the General Assembly incorporates GP § 1-113’s
default definition, the St. Mary’s County Commissioners may not
alter it. Section 1-113’s “[u]nless otherwise provided” language
merely recognizes that the State statute itself may define
“newspaper” differently, and LG § 9-107 does not delegate to
commissioner counties the authority to amend the Legislature’s
enactments.
     2.     Local Authority to Redefine “Newspaper” for
            Purposes of Local Ordinances
     We next consider whether the County Commissioners may
adopt a new definition of “newspaper” for purposes of local
ordinances that currently use GP § 1-113’s default definition.
124                                                    [106 Op. Att’y

Section 1-113’s text does not expressly include local ordinances,
so the statute is ambiguous as to whether it applies to such
ordinances by default. But the statute’s history confirms that it
includes local ordinances as well as General Assembly enactments.
As originally enacted, the statute explicitly covered “ordinance[s]”
as well as “law[s].” 1941 Md. Laws, ch. 905. The word
“ordinance” was deleted during the code revision process, and
there is no evidence that the deletion was meant to change the
statute’s meaning. See 1984 Md. Laws, ch. 284, § 9; Blanton, 390
Md. at 538-39. Although the Revisor’s Note does not explain the
change, the reasoning may have been that the word “law” already
encompassed all enactments with the force of law, including valid
local ordinances. See Herman v. Mayor & City Council of
Baltimore, 189 Md. 191, 195 (1947) (“[A]n ordinance passed in
pursuance of express legislative authority is a law within the
meaning of the Constitution[.]”); cf. Secretary, Dep’t of Pub. Safety
& Corr. Servs. v. Demby, 390 Md. 580, 606-08 (2006) (legislative
regulations can be “laws” subject to the ex post facto prohibition of
Article 17 of the Declaration of Rights). 8 The reference to “law[s]”
in GP § 1-113 is thus best read as including local ordinances.
     However, because the power to define or redefine
“newspaper” in legislation—to replace the default definition with
another—flows from the power to amend that legislation, the
County Commissioners may generally alter the definition of
“newspaper” for purposes of local ordinances that the County
Commissioners themselves have passed, assuming that the
ordinance is otherwise within the County Commissioners’
delegated authority. See Patterson Letter, supra, at 1; see also
Letter from Kathryn M. Rowe, Assistant Attorney General, to Del.
Michael D. Smigiel, Sr., at 3 (July 21, 2011) (“Smigiel Letter”)
(concluding that GP § 1-113 governs publication requirements in
local ordinances “unless the local jurisdiction has adopted a
separate definition”). The St. Mary’s County Commissioners
undoubtedly have power to amend their own ordinances. See Dal
Maso v. Board of County Comm’rs of Prince George’s County, 182
Md. 200, 206-07 (1943). And as we have explained, a particular
law may adopt a specific definition that varies from the definition
provided by a more generally applicable definitional statute. See
McDonald, 141 Md. App. at 378-79; cf. Bostetter, 20 Md. App. at
241-42; 105 Opinions of the Attorney General at 28.

  8
    But see Police Patrol Sec. Sys., Inc. v. Prince George’s County, 378
Md. 702, 714-15 (2003) (holding that a local ordinance did not qualify
as “law” under the Public Information Act given the structure of that
specific statute).
Gen. 111]                                                          125

      One might argue that GP § 1-113 sets universal standards for
legal notice in Maryland, meaning a local government could not
adopt a different definition even in local legislation it had enacted
on its own initiative or otherwise had the power to amend. Whether
GP § 1-113 should be understood this way is a question of
legislative intent. Cf. Allied Vending, Inc. v. City of Bowie, 332
Md. 279, 300-01 (1993) (whether State has preempted local
legislation in a particular field turns on legislative intent).
      In analyzing the intent of GP § 1-113, the first and most
important consideration is its text: the General Assembly put the
statute in the form of a definition. On its face, GP § 1-113 only
defines the specific terms “newspaper” and “newspaper in general
circulation,” and only when one of those terms appears “in a
law . . . that refers to publishing a legal advertisement or legal
notice.” The statute’s form thus suggests that the General
Assembly’s primary intent was simply to provide a default
definition of “newspaper” and “newspaper in general circulation,”
terms that had fostered uncertainty both in Maryland and
elsewhere. See, e.g., 7 Opinions of the Attorney General 183, 183-
84 (1922) (concluding that a newspaper that had only recently
resumed publication after a suspension could still qualify as a
“newspaper”); 24 A.L.R.4th 822 (collecting cases in other states).

      Reading GP § 1-113 as a universal rule for legal notice would
also conflict with our prior advice. In 2001, as the Legislature was
considering amending GP § 1-113 to provide a different definition
for Prince George’s County, our Office advised that GP § 1-113
permits a charter home rule county to set its own definition of
“newspaper” for purposes of local laws, but not public general
laws. Patterson Letter, supra, at 1. That advice relied on GP § 1-
113’s use of the phrase “[u]nless otherwise provided,” and on
charter home rule counties’ implied authority to make procedural
rules governing the exercise of their powers. Id. 9 To acknowledge
that distinction, the bill was amended to insert the phrase “for
  9
      The Express Powers Act, which delegates powers to home rule
counties, also contains a provision similar to LG § 9-107, although the
letter did not reference it. See LG § 10-308 (“A county may provide for
advertising, printing, and publishing of county documents[.]”). In
addition, the Constitution imposes a newspaper-publication requirement
for proposed and amended “laws and ordinances” in charter home rule
jurisdictions other than Baltimore City. Md. Const., Art. XI-A, § 3. For
present purposes, however, we need not interpret LG § 10-308 nor
decide how GP § 1-113 interacts with the constitutional mandate in
Article XI-A, § 3.
126                                                     [106 Op. Att’y

purposes of the public general laws of the State” into the new,
Prince George’s County-specific provision.            Amend. No.
182610/1, H.B. 1189, 2001 Leg., Reg. Sess. A note accompanying
the amendment, as originally introduced, in the bill file explained
that “[n]either the amendment nor the bill affects the existing
authority of the County Council to determine what newspapers are
used for notice required under county ordinances.” Amend. No.
723122/1, H.B. 1189, 2001 Leg., Reg. Sess. Then, in 2011, our
Office advised again—in response to a question regarding Cecil
County, a commissioner county at the time—that GP § 1-113
governs local publication requirements “unless the local
jurisdiction has adopted a separate definition.” Smigiel Letter,
supra, at 3. Thus, our consistent position has been that, for at least
some local laws, local governments can set their own definition of
“newspaper,” GP § 1-113 notwithstanding.
      We recognize that there is some contrary evidence that could
reflect a legislative intent to establish across-the-board standards
for legal notice. The statute’s original title was “an Act . . . defining
the publications in which legal notices and legal advertising shall
be inserted,” 1941 Md. Laws, ch. 905, rather than a title clearly
treating the statute as definitional, such as “an Act defining the
terms ‘newspaper’ and ‘newspaper in general circulation.’” The
General Assembly also inserted the provision into what was then
Article 76 of the Code (“Publication of Laws”), rather than Article
1 (“Rules of Interpretation”). What is more, the statute as
originally enacted did not contain the qualifying phrase “unless
otherwise provided”—an omission that might indicate that the
General Assembly intended the statute to apply across the board.
Id. And more recently, the Revisor’s Notes for the General
Provisions Article described the GP § 1-113 definition as “more
substantive than definitional in nature.” 2014 Md. Laws, ch. 94, § 2.

     But none of these indications is strong enough to overcome
the clarity of the statute’s text, which has been framed as a
definition since 1941. Although a statute’s title can be evidence of
its meaning, we generally do not invoke the title to create ambiguity
in otherwise clear text. See Tidewater/Havre de Grace, Inc. v.
Mayor & City Council of Havre de Grace, 337 Md. 338, 347 n.7
(1995). The statute’s initial placement in Article 76 also has
limited significance, because definitional provisions can appear
anywhere in the Code; in fact, by later moving the provision to
Article 1 in code revision, the General Assembly confirmed that it
was intended as definitional in spite of its original placement. 1984
Md. Laws, ch. 284, § 9 (enacting Art. 1, § 28). The insertion of
“unless otherwise provided” in code revision is of similarly limited
Gen. 111]                                                        127

significance. As we have explained, because this phrase was added
during non-substantive code revision, 1984 Md. Laws, ch. 284, § 9
(Revisor’s Note to Art. 1, § 28); Blanton, 390 Md. at 538-39 (code-
revision changes are ordinarily non-substantive), it is best
understood as making explicit what is already implicit in a
definitional statute: the definition it provides can be overridden by
contrary legislative intent in a particular provision that uses the
defined term, see McDonald, 141 Md. App. at 378-79. Finally, the
more recent Revisor’s Note characterizing the provision as “more
substantive than definitional” during codification of the General
Provisions Article could merely have been recognizing that the GP
§ 1-113 definition may be narrower than the ordinary meaning of
“newspaper.” Cf. 7 Opinions of the Attorney General at 183-84
(prior to the enactment of what is now GP § 1-113, approving
publication in a “newspaper” that would not appear to qualify
under the current statute because it had not published and
distributed any recent issues). In our view, the best understanding
of the General Assembly’s intent in enacting what is now GP § 1-
113 is that the Legislature wanted to set a default definition of a
commonly used term, not to limit local governments’ authority to
define terms in the local laws they enact themselves.
      A local government’s power to redefine “newspaper” in local
ordinances does have at least one important limitation, however.
In some cases, a local ordinance will adopt a newspaper notice
requirement because State law mandates that one be included. For
example, before a public hearing on any amendment to the St.
Mary’s County Zoning Ordinance, the County must give notice in
a newspaper in general circulation. St. Mary’s County Zoning Ord.
21.3.1. This provision implements a mandate of public general
law, which requires public hearings and newspaper notice on
amendments to zoning regulations, as a condition on the delegation
of zoning power to counties, see LU § 4-203, and which (as is
important here) uses the defined phrase “newspaper of general
circulation,” id. § 4-203(b)(2)(i). When county commissioners
exercise a delegated power such as zoning, they must comply with
all procedural limitations that State law imposes on that power.
See, e.g., Montgomery County v. Revere Nat’l Corp., 341 Md. 366,
391-92 (1996); Walker v. Board of County Comm’rs of Talbot
County, 208 Md. 72, 86 (1955); Crozier v. County Comm’rs of
Prince George’s County, 202 Md. 501, 506 (1953); see also 2A
McQuillin, Municipal Corporations § 10:10 (3d ed.) (“[A]
municipal corporation can exercise the powers expressly conferred
on it only in the manner prescribed by the statute.”). So when a
commissioner county adopts an ordinance with a newspaper-
128                                                      [106 Op. Att’y

publication requirement in order to comply with a State statute
mandating “newspaper” publication, the local ordinance must
comply with the definition of “newspaper” in GP § 1-113. 10
     In sum, although local ordinances that use the word
“newspaper” incorporate the GP § 1-113 definition by default, the
County Commissioners may substitute a different definition for
purposes of any local ordinance’s newspaper publication
requirement, unless the requirement was adopted to comply with a
State law that itself mandates publication of notice in a
“newspaper” or “newspaper in general circulation.”
B.        Redefining “Newspaper” Without a Public Hearing
     Having concluded that the St. Mary’s County Commissioners
may adopt their own definition of “newspaper” in some limited
circumstances, we turn to your second question, which asks
whether the County Commissioners may do so without holding a
public hearing under § 9-105 of the Local Government Article.
      Under LG § 9-105, the county commissioners of a
commissioner county “may not adopt an act, an ordinance, or a
resolution until 10 days after a public hearing has been held on the
proposed act, ordinance, or resolution.” LG § 9-105(c)(1). The
public hearing must be advertised for two weeks in advance of the
hearing, in a newspaper in general circulation. Id. § 9-105(c)(2).
These requirements apply only to the exercise of a statutory power
“that specifically references” section 9-105. Id. § 9-105(b)(1); see
also Md. Op. Att’y Gen. No. 78-101 (1978) (unpublished). And,
as relevant here, the requirement specifically exempts “an
administrative act of the county commissioners of . . . St. Mary’s
County.” LG § 9-105(b)(2). 11
     10
      Even in such cases, though, a county might be able to adopt an
additional publication requirement that goes beyond the State-law
requirement—again assuming the county otherwise has power to
legislate on the subject. That is, although there is no need to decide this
question here, when State law requires a county to publish notice of a
certain action in one “newspaper,” a county might also require itself to
publish in a second newspaper, which would not necessarily have to
comply with GP § 1-113. See Letter from Richard E. Israel, Assistant
Attorney General, to Sen. Frederick C. Malkus, Jr., at 2 (Oct. 13, 1992)
(“Malkus Letter”); Reed v. President & Comm’rs of Town of North East,
226 Md. 229, 249 (1961).
   11
      We understand that the County would adopt any redefinition of
“newspaper” or “newspaper in general circulation” at an open meeting. See
Gen. 111]                                                          129

     As a threshold matter, we must consider whether redefining
“newspaper” for purposes of locally imposed notice requirements
implicates a delegated power that “specifically references” LG § 9-
105. In our opinion, the answer is yes: a county’s adoption of a
newspaper-publication requirement that goes beyond the
requirements of State law implicates the power delegated by LG
§ 9-107(c) to “provide for advertising, printing, and publishing.”
     To be sure, LG § 9-107(c)’s text is limited to publication of
“laws, ordinances, resolutions, or regulations adopted by the
county” as well as the county’s annual financial statements. LG
§ 9-107(c). It does not expressly cover notice of other matters, such
as upcoming public hearings. But the statute’s purpose and history
suggest that it was intended to confer power to provide for
advertising and publishing more generally.
     In its original text (which has since been modified only in
non-substantive code revision, 2013 Md. Laws, ch. 119), Chapter
730 granted commissioner counties the power “[t]o provide for
county advertising, printing and publishing of all laws, ordinances,
resolutions or regulations, adopted by the County Commissioners
and the annual statements of receipts and expenditures of the
County.” 1947 Md. Laws, ch. 730, § 1 (enacting Art. 25, § 2A(j)).
This original language, in our view, is best read as allowing
counties to “provide for” three separate categories of publication:
(1) “county advertising,” (2) “printing and publishing of all laws,
ordinances, resolutions or regulations, adopted by the County
Commissioners,” and (3) “the annual statements of receipts and
expenditures of the County.” Id. 12 We do not think the more

LG §§ 9-101, 9-512(d). Your question is instead whether that meeting
would also need to be a “public hearing.” Under the County
Commissioners’ usual practice, a “public hearing” is apparently
distinguished from an open meeting in that members of the public are
given the opportunity to speak at a public hearing. But you have not
asked us to define “public hearing,” and we need not do so for purposes
of this opinion.
   12
      A parallel provision for municipalities, enacted two days later,
supports this reading by more clearly recognizing the three separate
categories. That parallel provision authorizes municipalities “[t]o
provide for municipal advertising, for the printing and publication of
statements of the receipts and expenditures of the municipality, and the
publication and codification of all laws, ordinances, resolutions, or
regulations adopted by or affecting the municipality.” 1947 Md. Laws,
ch. 731, § 1 (enacting Art. 23A, § 2(1)). Additionally, the legislative
130                                                  [106 Op. Att’y

recent, non-substantive code revision was intended to change that
meaning. See Blanton, 390 Md. at 538-39.

      The statute’s purpose also suggests that it is not limited to
publication of laws and ordinances. Rather, the General Assembly
apparently intended to give counties a degree of autonomy with
respect to printing and advertising generally, see Md. Legislative
Council, Local Government: A Comparative Study 38-39 (1944),
replacing the earlier regime under which the Legislature had tightly
controlled counties’ spending on printing and publishing of all
kinds, not just of laws and ordinances, see, e.g., 1878 Md. Laws,
ch. 290 (St. Mary’s County); Prince George’s County Code of
Public Local Laws § 322 (1930); Cecil County Code of Public
Local Laws § 138 (1930). We thus read § 9-107(c), in light of its
history and purpose, as granting commissioner counties general
authority to provide for printing, publishing, and advertising,
provided that they remain within the bounds set by other State
statutes. See Part II.A.1; see Malkus Letter, supra, at 2 (advising
that LG § 9-107’s predecessor statute authorizes counties to “give
notice . . . of meetings, procurement, and other activities for which
State law does not specifically prescribe the notice to be given”).
      We recognize that county commissioners may well have had
some implied authority to adopt new notice requirements for the
exercise of their own delegated powers even before LG § 9-107.
See Scull, 249 Md. at 281-82 (recognizing that even before
adopting home rule, a county could pass regulations and ordinances
to “implement and facilitate and insure the proper execution” of the
General Assembly’s public local laws); cf. Patterson Letter, supra,
at 1-2 (recognizing charter home rule counties’ implied authority
to adopt notice rules). But nothing prevents the General Assembly
from codifying a formerly implicit power of commissioner
counties and, in doing so, qualifying that power with a new
procedural limitation, such as a public-hearing requirement. See
76 Opinions of the Attorney General at 137; Prince George’s
County Comm’rs v. Mitchell, 97 Md. 330, 337 (1903) (recognizing

history indicates that the General Assembly intended to grant
commissioner counties a power “substantially like” the power conferred
on charter counties by the original Express Powers Act: “[t]o provide
for county advertising, printing and publishing, including that of all
ordinances, by-laws or resolutions adopted by the County Council and
of annual statements of expenses of the County Government.” 1918 Md.
Laws, ch. 456 (enacting Art. 25A, § 3(D)) (emphasis added); see Md.
Legislative Council, Local Government: A Comparative Study 38
(1944).
Gen. 111]                                                         131

that General Assembly may alter or diminish commissioner county
powers). Because an ordinance or resolution adopted under LG
§ 9-107 is expressly subject to the procedural provisions of LG § 9-
105, see LG § 9-107(b), the public-hearing requirement would
apply to such an enactment unless the redefinition of “newspaper”
qualifies as an “administrative act.” 13
      In determining the meaning of “administrative act” as applied
here, the history of the exemption in LG § 9-105 for “administrative
act[s]” is instructive. LG § 9-105’s predecessor originally applied
to every “act, ordinance or resolution” exercising one of the
Chapter 730 powers, without exception. 1947 Md. Laws, ch. 730
(enacting Art. 25, § 2A(r)). In 1965, the General Assembly added
an exception for an “administrative act or resolution adopted by the
County Commissioners of Harford County.” 1965 Md. Laws, ch.
211. The Legislature went on to extend the “administrative act”
exception to several counties, including St. Mary’s County in 1974.
1974 Md. Laws, ch. 499.
      At the time the General Assembly first enacted the
“administrative act” exception in 1965, the Court of Appeals had
recently established a test for distinguishing between “legislative”
functions and so-called “administrative” or “executive” functions
of county governments, Hormes v. Baltimore County, 225 Md. 371,
377-78 (1961)—a distinction that is especially important in
commissioner counties because the commissioners in such counties
exercise both legislative and executive functions, see Forty West,
178 Md. App. at 338-39. The Court explained that “[t]he crucial
test for determining what is legislative and what is administrative
has been said to be whether the ordinance is one making a new law
or one executing a law in existence.” Hormes, 225 Md. at 377-78
(quoting 2 McQuillin, Municipal Corporations § 10:06 (3d ed.)).
Cases shortly after 1965 reaffirmed that test and the distinction
between legislative and administrative acts for both home rule and
  13
     This opinion addresses only whether the adoption or amendment of
a local newspaper-publication requirement is authorized by LG § 9-107
and thus is subject to the procedural mandate of LG § 9-105. We do not
consider what procedural requirements may apply to other acts of
publication. For example, if a commissioner county were to enact an
ordinance, in compliance with LG § 9-105, authorizing publication of
documents under certain specified conditions, then individual
publications under the terms of the ordinance would presumably not
implicate LG § 9-105 and thus presumably would not require a separate
hearing.
132                                                     [106 Op. Att’y

non–home rule counties, see Scull, 249 Md. at 282 (explaining that
a measure will ordinarily qualify as legislative if it is “an enactment
of general application prescribing a new plan or policy”); City of
Bowie v. County Comm’rs for Prince George’s County, 258 Md.
454, 463-64 (1970) (same), as have more recent court decisions and
opinions from our Office, see Queen Anne’s Conservation, Inc. v.
County Comm’rs of Queen Anne’s County, 382 Md. 306, 326-27
(2004); 66 Opinions of the Attorney General 253, 257-58 (1981);
Md. Op. Att’y Gen. No. 77-001 (1977) (unpublished). 14 So while
we need not define “administrative act” for all purposes, we can
conclude that acts that are legislative in nature do not qualify, in
light of the general legal background in 1965 that recognized the
“legislative” and “administrative” categories as distinct and
mutually exclusive.

        Based on that understanding of the statute, it is clear that
adopting a new definition of “newspaper” that differs from GP § 1-
113 would not be an “administrative act.” Because a statutory
definition is a part of a law that uses the defined term, and an
existing definition cannot be changed without amending the law in
question, see Part II.A.1, supra, a change to the definition of
“newspaper” in local ordinances would necessarily be a legislative
act, not an administrative one. Such an act would alter existing law
(that is, it would amend earlier legislative acts), rather than merely
implement existing law. See 6 McQuillin, Municipal Corporations
§ 21:1 (3d ed.) (“Amendment to an ordinance is a legislative act
and when amending a council is acting in a legislative capacity.”);
see also Town of New Market v. Milrey, Inc.-FDI P’ship, 90 Md.
App. 528, 541 (1992) (amendment to annexation resolution is
subject to the same procedural requirements as original resolution);
accord Margolis v. District Court, 638 P.2d 297, 303-04 (Colo.
1981); Arnel Dev. Co. v. City of Costa Mesa, 620 P.2d 565, 569
(Cal. 1980). The adoption of a new definition of “newspaper” in a
particular ordinance would also be legislative in that it would be

  14
     Consistent with that well-understood distinction between legislative
and administrative acts, when the General Assembly enacted the law that
extended the “administrative act” exception to St. Mary’s County, the
Legislature also added a provision to the St. Mary’s County Code which
established the same procedural requirements as LG § 9-105 but
affirmatively applied them only to “ordinance[s],” defined as
“permanent rule[s] of law enacted by the County Commissioners.” 1974
Md. Laws, ch. 499. This parallel provision was later repealed, possibly
as superfluous. See 1980 Md. Laws, ch. 235. Read together, these two
provisions of Chapter 499 contemplated that in St. Mary’s County the
public-hearing requirement would at a minimum apply to ordinances,
defined as measures establishing permanent rules of law.
Gen. 111]                                                         133

“an enactment of general application prescribing a new plan or
policy” for notice under the affected ordinance. See, e.g., Queen
Anne’s Conservation, Inc., 382 Md. at 326 (quoting City of Bowie,
258 Md. at 463). The adoption of a new definition of “newspaper”
thus would not qualify for the exemption from the public hearing
requirement in LG § 9-105 for “administrative” acts.
                                III
                             Conclusion
      In our opinion, the St. Mary’s County Commissioners may
adopt a definition of “newspaper” and “newspaper in general
circulation” that differs from the definition in GP § 1-113, but only
for purposes of local ordinances rather than public general laws or
public local laws enacted by the General Assembly and, even then,
only when the local ordinance in question is based on State
enabling legislation that does not itself require publication of notice
in a “newspaper” or “newspaper in general circulation.” It is also
our opinion that, if the St. Mary’s County Commissioners seek to
amend the definition of “newspaper” or “newspaper in general
circulation” for purposes of local ordinances, the amendment
would not be an “administrative act,” and would be subject to the
procedural requirements of LG § 9-105, including the requirement
of a public hearing.
                                    Brian E. Frosh
                                    Attorney General of Maryland
                                    Thomas S. Chapman
                                    Assistant Attorney General
Patrick B. Hughes
Chief Counsel, Opinions & Advice